ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the petition of Robert J. Karels for further review of a decision of the Court of Appeals be, and the same is, granted. Briefs shall be filed in the quantity, form and within the *734time limitations contained in Minn.R.Civ. App.P. 131 and 132. Counsel will be notified at a later date of the time for oral argument before this court. No requests for extensions of time for the filing of briefs will be entertained.
IT IS FURTHER ORDERED that because the rules of Civil Appellate Procedure do not authorize the filing of a petition for further review by a party designated as an amicus curiae, the petition of Genty and Eggert, P.A. and Richard D. Genty for further review of a decision of the Court of Appeals be, and the same is, denied. However, these parties are authorized to serve and file a brief as amicus curiae, said brief to be served and filed simultaneous with that of the petitioner Karels. The amicus curiae will not participate in oral argument.